Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 7/14/2021.
Claims 1-33 have been cancelled.  Claims 34-53 are presented for examination.
 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 34-53 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 35 is directed to prioritizing a first portion of a requested page while waiting for one or more service call required to render the second portion of the page. The limitations as drafted, is a process that under its broadest reasonable interpretation, covers Certain Methods of Organizing Human activity under  2A-prong 1.  The claim do not provide an inventive step under 2B, as discussed with respect to step 2A prong two, the additional elements in the claims amount to no more than mere instructions to apply the exception using generic computer components and cannot integrate a judicial exception into a practical application at step 2A or provide an inventive concept in step 2B.  The claim is ineligible.  
Dependent Claims 35-40 do not include meaningful limitations that transform the exception into a patent eligible application such that the claim amounts to “significantly 

Alice Corp. also establishes that the same analysis should be used for all categories of claims (e.g., product and process claims).  Therefore, independent claims 41 and 48 are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claims. Claim 41 further recites a processor and memory for performing generic computer functions such as receiving determining and providing requested information.  The published application specification discloses on paragraph 0082 “ Processor 1002 may, for example, be embodied as various means including one or more microprocessors with accompanying digital signal processor(s), one or more processor(s) without an accompanying digital signal processor, one or more coprocessors, one or more multi-core processors, one or more controllers, processing circuitry, one or more computers, and on paragraph 0084 “ Memory 1004 may comprise, for example, volatile memory, non-volatile memory, or some combination thereof” .The claims are merely providing an environment in which to carry out the abstract idea.
 Dependent Claims 42-47 and 49-53 do not include meaningful limitations that transform the exception into a patent eligible application such that the claim amounts to “significantly or substantially” more than the exception itself and are rejected under the 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 35-40, 42-47 and 49-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,141,593. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader in scope than the ‘593 in that the instant claims does not include ranking of promotions for presentation to a consumer, based on the consumer’s attributes and profile. It is old and well known to present customized promotions such as discounts and the like to the consumer based on the consumer’s prior buying history, in order to better target the promotions to consumers who are most likely to buy the products and services. It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to have excluded the presentation of targeted promotions to the consumers in order to not restrict the presentations only to a selected set of consumers.
Claims 35-40, 42-47 and 49-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,241,981. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader in scope than the ‘981” patent  in that the instant claims do not recite generating promotions for presentation to a consumer, based on the consumer’s attributes and profile. It is old and well known to present customized promotions such as discounts and the like to the consumer based on the consumer’s prior buying history, in order to better target the promotions to consumers who are most likely to buy the products and services. It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to have excluded the presentation of targeted promotions to the consumers in order to not restrict the presentations only to a selected set of consumers.
Claims 35-40, 42-47 and 49-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,036,921. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader in scope than the ‘921” patent in that the instant claims do not recite a third portion being provided after the second portion due to a dependency designation.  It is old and well known to not present promotions and the like such as discounts and the like tailor to the customers in order to provide random discounts to the customers to get a better feel for the customer’s interests.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 34-53 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by by Potekhin et al., US Pub No. 20130305045 A1).

With respect to claim claims 34, 41 and 48, Potekhin discloses methods, systems and  for programmatically orchestrating page composition based on individual performance of a return service calls related to one or more portions of the page resulting in prioritized rendering of page  (abstract),   comprising:
receiving, via communication module, from a client device a page request (paragraph  0031]; calling a layout service to provide hypertext markup language (HTML) information configured for providing the requested page (see paragraphs [0032]-[0033]), the HTML information configured for providing the requested page, wherein the layout service returns one or more service calls required to render the first portion and second portion (paragraph [0092], HTML code objects are ordered and/or segmented according to priority; paragraph [0102], The number of containers may further depend on ... prioritization of content objects; paragraph [0107]. 


With respect to claim 35, 42 and 49, Potekin further teaches the second portion depends from the first portion (see paragraph 0031).

With respect to claims 36, 43 and 50, Potekin further teaches the dependency is associated with a location of the second in the requested page (i.e.  An object prioritizor prioritizes the plurality of content objects, the prioritization being based at least in part on the locations of the at least some of the plurality of content objects)(paragraph 0011).

With respect to claims 37-38, 44-45 and 51, Potekin further teaches the page requested is associated with consumer specific information and the second portion includes consumer specific data associated with the consumer specific information (see paragraph 0084).



References of record pertinent to the claims but not applied are:
	Rosental, Shunia WO 97/50238 teaches the page service the customer dials (for the purpose of receiving a call) not a changing number of holding port but a constant: his personal number (identification code of the customer). So the a/m troubles(a/-of customers and b/-of operators) with the changing numbers are avoided. Also the holding ports are eliminated: every port receiving a call holds it untill the called party identifies himself and receives the call.
	Article by Crosetto et al., Do consumers prefer offers that are easy to compare? An experimental investigation, Jena economic research papers, No. 2011,044 teaches consumers prefer offers that are expressed in ways that make them easy to compare with other offers.


Point of contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL ALVAREZ whose telephone number is (571)272-6715. The examiner can normally be reached Mondays thru Thursdays 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571- 272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL ALVAREZ/Primary Examiner, Art Unit 3688